[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               MARCH 3, 2010
                                  No. 09-11922
                                                                 JOHN LEY
                                                                  CLERK

                  D. C. Docket No. 05-00305 CV-FTM-992PC

DIANE BANDSUCH,
as Personal Representative of the Estate
of Michael K. Bandsuch, Jr., Deceased,

                                                   Plaintiff-Appellee,

                                      versus

WERNER ENTERPRISES, INC.,
a corporation,
PERCY L. JOHNSON,

                                                   Defendants-Appellants.



                   Appeal from the United States District Court
                       for the Middle District of Florida


                                 (March 3, 2010)
Before DUBINA, Chief Judge, FAY, Circuit Judge, and EDENFIELD,* District
Judge.

PER CURIAM:

       Appellants Werner Enterprises, Inc. and Percy L. Johnson appeal a $2.95

million judgment against them in a wrongful death action. The Appellants contest

three evidentiary rulings made by the district court, in addition to challenging the

district court’s decision not to grant a new trial based on the sufficiency of the

evidence.

       The issues presented on appeal are:

       (1) Whether, under the Florida statutory privilege for statements relating to

traffic accident reports, a police officer conducting a criminal investigation may

testify in a civil case about a defendant’s statements made during the investigation

if the officer did not inform the defendant of his right to be silent during the

investigation?

       (2) Whether, under the “collateral matter” rule and Fed. R. Evid. 403's

balancing provision, the district court abused its discretion in refusing to admit, as

evidence of a witness’s bias, vague testimony about a statement by the witness

indicating his intent to testify in favor of the opposing party?


       *
        Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.

                                              2
       (3) Whether the district court abused its discretion in not granting a motion

for new trial based on the movant’s contention that the plaintiff was at least

partially responsible for the accident, though all of the evidence the movant

presented on the point was at least partially rebutted by the plaintiff?

       (4) Whether the district court abused its discretion in declining to admit a

videotape of a single occurrence that the proponent contended rebutted the

opposing party’s testimony regarding the appropriate standard of care?

       This court reviews a district court’s determination of state law de novo.

Price v. Time, Inc., 416 F.3d 1327, 1334 (11th Cir. 2005).1 A district court’s

decision on the admissibility of evidence is reviewed for abuse of discretion.

Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1276 (11th Cir. 2008). This

court also reviews for abuse of discretion a district court’s order denying a motion

for a new trial. Bianchi v. Roadway Express, Inc., 441 F.3d 1278, 1282 (11th Cir.

2006).




       1
          Bandsuch argues that the dispute over the admissibility of the accident report under Florida
law actually comes to this court via the district court order denying the motion for a new trial, and
that therefore this court’s review is limited to determining whether the district court abused its
discretion. We have found no case law that supports Bandsuch’s contention that a district court can
insulate its interpretation of state law from de novo review by denying a motion for a new trial after
the judgment. Such reasoning would make all orders of the district court subject to abuse of
discretion review after it denied a motion for a new trial.

                                                  3
      Concerning the first issue presented in this appeal, we conclude that the

judgment entered by the district court on the jury’s verdict is due to be affirmed

because the Appellants have failed to satisfy their burden in asserting the statutory

privilege. Moreover, we conclude from the record that the Appellants’ remaining

arguments are meritless. Accordingly, we affirm the judgment entered on the

jury’s verdict.

      AFFIRMED.




                                          4